DETAILED ACTION
Election/Restrictions
Claims 1 and 8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/6/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Rejoin claims 16-20.
Reasons for Allowance
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to include a plurality of first spacer structures surrounding the semiconductor package and separated from the semiconductor package, wherein the plurality of first spacer structures is sandwiched between the lid structure and the circuit substrate, and includes a top portion in physical contact with the lid structure and a bottom portion in physical contact with the circuit substrate.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to include a ratio (WI:Dx) of a width W1 of the sidewall portions to a distance Dx in between the circuit substrate and the sidewall portions is in a range of 10:1 to 30:1; a thermal interface material disposed in between the plurality of semiconductor dies and the cover portion of the lid structure; and a plurality of first spacer structures disposed in between the circuit substrate and the sidewall portions of the lid structure adjacent to the adhesive material.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to include a bottom portion, and the bottom portion is in physical contact with the circuit substrate; disposing a semiconductor package onto the circuit substrate within an area surrounded by the plurality of first spacer structures, wherein the plurality of first spacer structures is separated from the semiconductor package; and attaching a lid structure onto the circuit substrate through an adhesive material, wherein the lid structure surrounds the semiconductor package, the plurality of first spacer structures is sandwiched between the lid structure and the circuit substrate, and the lid structure is in physical contact with the top portion of the plurality of first spacer structures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893